Respondent was admitted to practice by this Court in 1997. He resides in Massachusetts.
The Supreme Court of Massachusetts, by order entered September 17, 2012, suspended respondent from the practice of law for a period of one year and one day. Respondent had billed more hours than necessary during his representation of two clients in order to increase his billable hours at the law firm which employed him, in violation of the Massachusetts Rules of Professional Conduct rules 1.5 (a) and 8.4 (c).
Petitioner moves for an order imposing discipline in accordance with our rules (see 22 NYCRR 806.19). Respondent has not replied to the motion.
We grant petitioner’s motion and further conclude that respondent should also be suspended in this state for a period of one year.
Lahtinen, J.P, Spain, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9).